      Case: 3:16-cr-00166-JGC Doc #: 36 Filed: 09/12/19 1 of 3. PageID #: 244



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                      :

              Plaintiff,                       :          CASE NO. 3:16 CR 166

       vs.                                     :          JUDGE CARR

PABLO DURAN RAMIREZ, aka PABLO                 :
DURAN, SR.,
            Defendant.                         :

                                 MOTION TO CONTINUE

       Defendant Pablo Duran, Sr., through undersigned counsel, respectfully moves this Court

to modify the briefing schedule and continue the sentencing hearing scheduled for September 23,

2019. The Government is not opposed to this Motion to Continue. The reasons in support of

Defendant’s request are set forth in the attached Memorandum.

                                                   Respectfully submitted,
                                                   Taft Stettinius & Hollister LLP

                                                   /s/ David H. Thomas
                                                   DAVID H. THOMAS
                                                   Ohio Supreme Court No. 0071492
                                                   65 East State Street, Suite 1000
                                                   Columbus, Ohio 43215
                                                   P: (614) 234-6199
                                                   F: (614) 221-2007
                                                   dthomas@taftlaw.com

                                                   Counsel for Defendant
      Case: 3:16-cr-00166-JGC Doc #: 36 Filed: 09/12/19 2 of 3. PageID #: 245




                                        MEMORANDUM

       Defendant Pablo Duran Ramirez, through undersigned counsel, is now before this Court

requesting a modification of the briefing schedule and a continuance of the sentencing hearing

scheduled for September 23, 2019. Undersigned counsel is mindful that this matter has been

scheduled for many months. However, several events have made it extremely difficult to prepare

for sentencing. First, the investigation requested by the Court has been more complicated than

anticipated and is ongoing as it relates to Defendant’s property interests in Mexico and his financial

participation in the instant case. Second, undersigned counsel suffered some health issues during

the summer that further delayed preparation for a period of time. While counsel was able to work,

productivity suffered. Third, undersigned counsel recently completed a weeklong jury trial and

was earlier involved in overseas travel for a case that was more time-consuming than anticipated.

       This request is not made to needlessly delay resolution of Mr. Duran’s case. However,

given the importance and complexity of the matters involved in this case, and in order to guarantee

counsel provide effective representation to Defendant, it is respectfully requested that the Court

grant the instant Motion to Continue.

                                                      Respectfully submitted,
                                                      Taft Stettinius & Hollister LLP

                                                      /s/ David H. Thomas
                                                      DAVID H. THOMAS
                                                      Ohio Supreme Court No. 0071492
                                                      65 East State Street, Suite 1000
                                                      Columbus, Ohio 43215
                                                      P: (614) 234-6199
                                                      F: (614) 221-2007
                                                      dthomas@taftlaw.com

                                                      Counsel for Defendant



                                                  2
       Case: 3:16-cr-00166-JGC Doc #: 36 Filed: 09/12/19 3 of 3. PageID #: 246




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing was filed with the Clerk of Court for

the United States District Court for the Northern District of Ohio using the CM/ECF system, which

will send notification of such filing to Assistant U.S. Attorney Chelsea Rice, 801 West Superior

Avenue, Suite 400, Cleveland, Ohio 44113, and Dana Mulhauser, U.S. Department of Justice,

PHB 5130, 950 Pennsylvania Avenue, Washington, DC 20530 on September 12, 2019, by

electronic mail.

                                                     /s/ David H. Thomas
                                                     DAVID H. THOMAS
25863439.1




                                                 3
